Among the errors assigned is one complaining of the ruling excluding testimony regarding notice to or knowledge on the part of one Rees, an employee of the defendant, detailed in the preliminary statement. The evidence was offered for the purpose of bringing knowledge of claimed customary conduct on the part of policemen in connection with the defendant's electric street lamps home to the defendant, and thus imposing upon it a degree of duty in the maintenance and care of these lamps and their electric wiring and the insulations connected therewith which it might not otherwise have had. It was objected to and excluded upon the ground that Rees' relation to the defendant was not such that his knowledge would be imputed to it.
"It is the general rule, settled by an unbroken current of authority, that notice to, or knowledge of, an agent while acting within the scope of his authority and in reference to a matter over which his authority extends, is notice to, or knowledge of, the principal." 2 Mechem on Agency (2d Ed.) § 1803. "When, in the course of his employment, the agent acquires knowledge, or receives notice, of any fact material to the business in which he is employed, the principal is deemed . . . to have notice of such fact." Tiffany on Agency, p. 257.
These two slightly differing forms of expression, in substance affirmed by us in Smith v. Water Commissioners,38 Conn. 208, 218, and McGurk v. MetropolitanLife Ins. Co., 56 Conn. 528, 539, 16 A. 263, and elsewhere, state the generally accepted rule. It, however, has recognized exceptions, noticed by Tiffany in the omitted portion of the extract from his work, and more fully outlined by Mechem in § 1813 of his book.
With these exceptions we have no present concern, since no one of them touches the situation before us. The question presented to the trial court for determination, *Page 675 
as preliminary to a conclusion upon the admissibility of the proffered testimony, was one whose answer depended upon the application, of the general principle stated, to the conditions as attempted to be established. What, under the evidence, was Rees' authority, and the scope and subject-matter of it; and how far was the claimed information material to the business with which he was entrusted?
The fact that he was not an officer of the defendant corporation, or a person high in its service, but an employee, is by no means decisive of the question presented. The test to be applied does not look to rank or title, but to the duties assigned, and the authority and obligations which went with that assignment.
Looking to the evidence, we find it to have been to the effect that the duties entrusted to Rees by the defendant were those of putting and keeping the street lamps in order for use, and in caring for them when in use. He was the man selected by the defendant for night oversight of them, and to receive and act upon complaints or information of irregularities in them. During his tour of duty, he represented the defendant in the field of attention, supervision and reparation, in so far as immediate reparation was practicable. The information which it was claimed that Rees received concerned the subject-matter of his employment most directly. It was material to the business entrusted to him as relating to the fitness of the lamps for use under the conditions of their use. It clearly was his duty, upon receipt of information or complaint, to either act himself or to report. "It is well settled that notice to an agent of a party, whose duty it is, as such agent, to act upon the notice, or to communicate the information to his principal, in the proper discharge of his trust as such agent, is legal notice to the principal."Fulton Bank v. New York  Sharon Canal Co., 4 Paige *Page 676 
(N. Y.) 127, 137. "Notice to an agent of a corporation or an individual, relating to a matter of which he has the management and control, is notice to his master."Lindgren v. Williams Brothers Boiler Mfg. Co., 112 Minn. 186,190, 127 N.W. 626.
The evidence should have been admitted as tending to show knowledge on the part of the defendant, and its exclusion was calculated to harm the plaintiff.
A considerable number of other assignments are made. Some clearly are not well made. Others concern matters of so little importance that the result of the trial could not have been influenced by the court's action, even if it were technically erroneous. Only one or two present debatable questions having a possible material bearing upon the result. These questions we have no occasion to determine, since a new trial must be awarded, and it is not probable that their decision would be helpful upon such trial.
   There is error and a new trial is ordered.
In this opinion the other judges concurred.